Exhibit 10.21

EMERGENT GROUP INC.


PROPOSED AMENDED AUDIT COMMITTEE CHARTER




STATUS


This charter governs the operations of the Audit Committee of the Board of
Directors of Emergent Group Inc. (the "Company"). The Committee shall review and
reassess its charter at least annually and obtain the approval of the Board of
Directors of any proposed changes in compliance with applicable rules and
requirements of the American Stock Exchange (the "Amex"), the Securities and
Exchange Commission (the "SEC"), and any other applicable body (collectively,
the "Applicable Rules").


The Audit Committee shall meet at least quarterly and at such other times as
necessary to fulfill its responsibilities.
 
MEMBERSHIP
 
The Audit Committee shall consist of at least two directors each of whom shall
be (i) "independent" as defined by Amex listing standards, (ii) a "Non-employee
Director" as defined in Rule 16b-3 under the Securities Exchange Act of 1934,
and (iii) an "outside director" for purposes of Section 162(m) of the Internal
Revenue Code.


PURPOSE
 
The primary function of the Audit Committee (the “Committee”) is to assist the
Board of Directors (the “Board”) of Emergent Group, Inc. (the “Company”) in
fulfilling its oversight responsibilities by reviewing: the financial reports
and other financial information provided by the Company to any government body
or the public; the Company’s system of internal controls regarding finance,
accounting, legal compliance and ethics that management and the Board have
established; and the Company’s auditing, accounting and financial reporting
processes.  Consistent with this function, the Committee should encourage
continuous improvement of, and should foster adherence to, the Company’s
policies, procedures and practices at all levels.  The Committee’s primary
duties and responsibilities are to:
 
 
·  
Serve as an independent and objective party to monitor the Company’s financial
reporting process and internal control system;

·  
Provide an open avenue of communication among the independent auditors,
management, and the Board;

 
·  
oversee management's preparation of the Company's financial statements and
management's conduct of the accounting and financial reporting processes;

 
·  
oversee management's maintenance of internal controls and procedures for
financial reporting;

 
·  
oversee the Company's compliance with applicable legal and regulatory
requirements, including without limitation, those requirements relating to
financial controls and reporting;

 
·  
oversee the independent auditor's qualifications and independence;

 
·  
oversee the performance of the independent auditors, including the annual
independent audit of the Company's financial statements;

 
 
 
1

--------------------------------------------------------------------------------


 
 
·  
prepare any report required to be prepared by the Committee pursuant to the
rules of the SEC to be included in the Company's proxy statement; and

 
·  
discharge such duties and responsibilities as may be required of the Committee
by the provisions of applicable law or rule or regulation of the American Stock
Exchange and the Sarbanes-Oxley Act of 2002.

 
In carrying out its purposes, there shall be free and open communication between
the Committee, independent auditors, and management of the Company.


COMPOSITION
 
The Committee will be composed of not less than two members of the Board. They
will be selected by the Board, taking into account prior experience in matters
to be considered by the Committee, probable availability at times required for
consideration of such matters, and their individual independence and
objectivity.  All members of the Committee shall have a working familiarity with
basic finance and accounting practices.


The Committee’s membership will meet the requirements of the AMEX Listing
Standards and those contained in the Sarbanes-Oxley Act of 2002, as
amended.  Accordingly, all of the members will be directors independent of
management and free from relationships that, in the opinion of the Board, would
interfere with the exercise of independent judgment as a committee member.


MEETINGS
 
The Committee shall meet at least once quarterly, or more frequently as
circumstances dictate.  The Committee may meet with management and the
independent auditors in separate executive sessions to discuss any matters that
the Committee or either of these groups believes should be discussed
privately.  In addition, the Committee or a designated member of the Committee
shall meet with the independent auditors quarterly to review the Company’s
quarterly financial statements as described below.


RESPONSIBILITIES


The Committee in carrying out its responsibilities believes its policies and
procedures should remain flexible, in order to best react to changing conditions
and circumstances. The following shall be the principal responsibilities and
recurring processes of the Committee in carrying out its oversight
responsibilities. These responsibilities and processes are set forth as a guide
with the understanding that the Committee may supplement them as appropriate.
The Chair of the Committee may represent the entire Committee with respect to
functions of the Committee undertaken between meetings and any of the
Committee's functions may be delegated to a subcommittee comprised of one or
more members of the Committee.


Oversight of the financial statements and relations with the independent
auditors:
 
·  
Relationship with Independent Auditors — The independent auditors shall report
directly and are ultimately accountable to the Committee in its capacity as a
committee of the Board. The Committee shall have sole authority and
responsibility to appoint, compensate, oversee, evaluate and, where appropriate,
replace the independent auditors. The Committee shall discuss with the auditors
their independence from management and the Company and the matters included in
the written disclosures required by the Independence Standards Board.

 
·  
Annually, the Committee shall review and recommend for stockholder ratification
the selection of the Company's independent auditors.

 
·  
The Committee shall pre-approve all audit and permitted non-audit services
provided by the independent auditors.

 
·  
The Committee periodically shall meet separately with management and with the
Company's independent auditors.

 
 
 
2

--------------------------------------------------------------------------------


 
 
·  
Annually, the Committee shall obtain from the independent auditors a formal
written statement delineating all relationships between the independent auditors
and the Company consistent with Independence Standards Board Standard 1, discuss
with the independent auditors any such disclosed relationships and their impact
on the independent auditors' independence, and take or recommend that the Board
take appropriate action regarding the independence of the independent auditors.

 
·  
Periodic Reviews — Prior to the filing of the Company's Quarterly Reports on
Form 10-Q, the Committee shall review with management and the independent
auditors the interim financial statements and other information to be included
in the Form 10-Q, including the Company's disclosures under "Management's
Discussion and Analysis of Financial Condition and Results of Operations"
("MD&A"). Also, the Committee shall discuss the results of the quarterly review
and any other matters required to be communicated to the Committee by the
independent auditors under generally accepted auditing standards.

 
·  
Annual Reviews — The Committee shall review with management and the independent
auditors the financial statements and other financial information, including the
Company's disclosure under MD&A, to be included in the Company's Annual Report
on Form 10-K (or the annual report to shareholders if distributed prior to the
filing of the Form 10-K). Also, the Committee shall discuss the results of the
annual audit and any other matters required to be communicated to the Committee
by the independent auditors under generally accepted auditing standards. Based
on the review and discussions described above, the Committee shall recommend to
the Board of Directors whether the financial statements should be included in
the Annual Report on Form 10­K. The Committee shall prepare the Audit Committee
report to be included in the Company's proxy statements when and as required by
the Applicable Rules.

 
·  
The Committee shall establish and maintain procedures for (i) receiving,
retaining and addressing complaints regarding the Company's accounting, internal
controls or auditing matters and (ii) the confidential, anonymous submission by
employees of concerns regarding questionable accounting or auditing matters, in
accordance with the Applicable Rules.

 
·  
The Committee will have responsibility for reviewing and approving all proposed
related party transactions as required by AMEX listing requirements.

 
It is not the duty of the Committee to plan or conduct audits or to determine
that the Company's financial statements are complete and accurate and are in
accordance with generally accepted accounting principles. Management is
responsible for preparing the Company's financial statements and for maintaining
internal controls and procedures for financial reporting, and the independent
auditors are responsible for auditing those financial statements.


 

In discharging its oversight role, the Committee is empowered to investigate any
matter brought to its attention with full access to all books, records,
facilities, and personnel of the Company. All employees will be directed to
cooperate with the respect thereto as requested by members of the Committee. In
performing their duties and responsibilities, each member of the Committee is
entitled to rely in good faith upon the records of the Company and upon
information, opinions, reports or statements presented by any of the Company's
officers or employees, or other committees of the Board of Directors, or by any
other person as to matters the member reasonably believes are within such other
person's professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.
 
 
3

--------------------------------------------------------------------------------


 

 
 
Expect the independent auditors to provide the Committee with:
 
·  
Independent judgments about the appropriateness of the Company’s current or
proposed accounting principles and whether current or proposed financial
disclosures are clear.

 
·  
Views on whether the accounting principles chosen by management are
conservative, moderate, or aggressive as they relate to income, asset, and
liability recognition, and whether these accounting principles are commonly
used.

 
·  
Reasons why accounting principles and disclosure practices used for new
transactions or events are appropriate.

 
·  
Reasons for accepting or questioning significant estimates made by management.

 
·  
Views on how selected accounting principles and disclosure practices affect
shareholder and public attitudes about the Company.

 
Actions taken on the Board’s behalf that require Board notification but not
Board approval:
 
·  
Review and approve the scope of the Company’s audit and that of its subsidiaries
as recommended by the independent auditors.

 
·  
Answer questions raised by shareholders during an annual shareholders’ meeting
on matters relating to the Committee’s activities if asked to do so by the
Board’s chairperson.

 
·  
Ask the appropriate corporate officer to study a particular area of interest or
concern to the Committee.

 
·  
Appointment, compensation, oversight, evaluation and, where appropriate, replace
the independent auditors.

 
Matters requiring the Committee’s review and study before making a
recommendation for the Board’s action:
 
·  
Implementation of major accounting policy changes.

 
·  
SEC registration statements to be signed by the Board.

 
·  
The auditors’ reports and financial statements prior to publication in the
annual report.

 
Matters requiring the Committee’s review and study before providing summary
information to the Board:
 
·  
Accounting policy changes proposed or adopted by organizations such as the
Financial Accounting Standards Board (“FASB”), the Securities and Exchange
Commission (“SEC”), and the American Institute of Certified Public Accountants
(“AICPA”), or by comparable bodies outside the U.S.

 
·  
The independent auditors’ assessment of the strengths and weaknesses of the
Company’s financial staff, systems, controls, and other factors that might be
relevant to the integrity of the financial statements.

 
·  
Quarterly financial statement review before publication.

 
·  
Administration of the Company’s “conflict of interest” policy.

 
·  
The performance of management and operating personnel under the Company’s code
of ethics.

 
·  
Gaps and exposures in insurance programs.

 
·  
Reports about the Company or its subsidiaries submitted by agencies of
governments in countries in which the Company or its subsidiaries operate.

 
·  
Periodic SEC filings and the adequacy of programs and procedures to assure
compliance with SEC regulations and regulations of the NASD.

 


4

--------------------------------------------------------------------------------


 
COMPLAINTS
 
The Audit Committee shall establish procedures for –
 
(A)  the receipt, retention, and treatment of complaints received by Emergent
regarding accounting, internal accounting controls, or auditing matters; and
 
(B)  the confidential, anonymous submission by employees of Emergent of concerns
regarding questionable accounting or auditing matters.
 
AUTHORITY TO ENGAGE ADVISERS


The Audit Committee shall have the authority to engage independent counsel and
other advisers, as it determines necessary to carry out its duties.
 
FUNDING


Emergent shall provide for appropriate funding, as determined by the Audit
Committee, in its capacity as a committee of the board of Directors, for payment
of compensation to the registered public accounting firm employed by Emergent
for the purpose of rendering or issuing an audit report and to any advisers
employed by the audit committee.
 
REPORT


The Committee shall report to the Board on the Committee's activities as
appropriate and maintain minutes or other records of Committee meetings and
activities.


 
 

 

5